DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022. The non-elected claims 1-5 have been cancelled without prejudice (for consideration in a future divisional application).
Applicant’s election without traverse of Invention Group II, in the reply filed on 04/11/2022 is acknowledged. Claims 14-26 have been cancelled without prejudice. The remaining original claim of the elected group is claim 27.
New claims 42-60 (with claims 43-49 based on original claims 28-30 and 34-37, respectively) have been added, which are readable on the elected group.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “to implant” in claim 27 and 52, with reference to the function of “the elements”; and “allowing” or “cause to” in claims 42-43 and 53-54, with reference to “the connectors”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation “elements to implant” (claims 27 and 52) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “elements” coupled with functional language “to implant the device within the left atrial appendage” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
The claim limitation “connectors allowing the elements to” (claims 42 and 53)  and “connectors automatically cause the elements to” (claims 43 and 54) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “connectors” coupled with functional language “allowing the elements to rotate or translate” or “automatically cause the elements to spiral or fold” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 27, 42-43, and 52-54 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: The specification discloses that the “elements” (p. 13, lines 18-19 -fixturing elements 33; p. 14, line 2 - fixturing elements 43; p. 15, line 13 - electrodes or other elements 32) may be as specific as means that provide fixation at the implant site, or may be as broad as electrodes or similar features implanted at the implant site; and “connectors” may be a cover, joint, hinge, tine, or electrode (p. 31, line 16-p.32, line 11).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 27, 42-43, and 52-54 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structures, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 11,344,733 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims 9 and 16 render obvious the methods recited in instant claims 27 and 52, which recite sequentially deploying a chain of subunits into the left atrial appendage. Instant claim 52 is also obvious in view of patented claim 9, which recites a cover for isolating the left atrial appendage from the left atrium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 27, 42-49, and 52-60 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2016/0158561, hereinafter “Reddy”) in view of Van Tassel et al (US 2003/0120337, hereinafter “Van Tassel”).
Regarding claim 27, Reddy shows a method for implanting a leadless pacemaker device 10 (Fig. 1-1A, para. 0018-0019) comprising a delivery sheath 162 comprising a distal end sized for introduction into a left atrium of a heart (Fig. 4, para. 0037 – “When the guide catheter 162 is used, the TIMD 10 is deployed from the guide catheter 162 once the TIMD 10 is delivered proximate a desired location within the blood vessel”; para. 0018 -  delivery into target locations of the heart, including right atrium or others). Reddy shows pacemaker 10 comprises a plurality of elements deployable sequentially from the distal end into the target location (see Fig. 2, para. 0028, 0039, 0050 - wherein lead 52 comprises a plurality of “elements” along the length to anchor the lead to the implant site, to position electrodes 98, 100, wherein Examiner considers the outward parts of the lead in the expanded state which allows engagement and fixation at the implant site to show the “elements”; or in the alternative, the electrodes along the length of the lead are also “elements” which engage the implant site when the lead body adopts an expanded configuration), the elements configured to adopt an expanded configuration within the target location, an actuator for advancing the elements from the left atrium into the left atrial appendage, and releasing the elements to implant the device within the left atrial appendage (Fig. 5, wherein the straightened lead is considered to be “expanded” into the spiral state since it assumes more lateral space in the implant site, for fixation at the implant site; Figs. 4-6, section 0034, 0039, the lead is straighter, or more linear, in the collapsed state than in the expanded state according to some embodiments. Various collapsed state shapes are contemplated, including helical shapes having a smaller transverse profile than in the expanded state. The lead transitions from the collapsed state to the expanded state shown in FIGS. 5 and 6 to contact the vessel wall. The lead provides means for anchoring or fixating the TIMD in the blood vessel. In particular, the maximum outer dimension of the lead, for example the transverse diameter defined by the helical shape of the lead, is selected such that the lead will mechanically engage the vessel wall).
Reddy lacks expressly showing introducing the distal end of the delivery sheath into the left atrium of the heart, but Reddy shows that the device is configured in structure and use to be so introduced, and Reddy shows delivery into target locations of the heart includes at least the right atrium and other locations (para. 0018). Van Tassel teaches that it is known in the same field of art to introduce a catheter into a left atrial appendage (Figs. 1-2; para. 0036-0037), but if it is usable in the left atrial appendage, then the same method is usable in the right atrial appendage for the same purpose (para. 0060, 0096) of directing blood flow from blood that has pooled as a result of atrial fibrillation and prevent further cardiac issues (para. 0060-0063, 0066-0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Reddy in view of Van Tassel to expressly introduce the distal end of the delivery sheath into the left atrium, wherein the sheath is usable in the left atrium of the heart for the designated purpose of deploying and fixating the elements to implant the device within the left atrial appendage.
Regarding claims 42-43, Reddy shows the elements are connected sequentially together by connectors between adjacent elements, the connectors biased to a nonlinear shape such that, when the elements are deployed from the distal end of the delivery sheath, the connectors automatically cause the elements to spiral or fold into the expanded configuration (Figs. 4-6, paras. 0034, 0039, the lead is straighter, or more linear, in the collapsed state than in the expanded state according to some embodiments. Various collapsed state shapes are contemplated, including helical shapes having a smaller transverse profile than in the expanded state. The lead transitions from the collapsed state to the expanded state shown in FIGS. 5 and 6 to contact the vessel wall. The lead provides means for anchoring or fixating the TIMD in the blood vessel. In particular, the maximum outer dimension of the lead, for example the transverse diameter defined by the helical shape of the lead, is selected such that the lead will mechanically engage the vessel wall). With regards to claim 42, since the connectors allow the elements to spiral or fold, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors to allow the elements to further rotate or translate relative to adjacent elements to allow further conformity of the elements to the spiral or folding into the expanded configuration for fixation in the implant site.
Regarding claim 44, Reddy shows a constraining mechanism 160 for constraining the elements in a contracted configuration having a lower profile than the expanded configuration before advancing the elements into the left atrial appendage (para. 0036, a straightening member, such as a stylet or a guidewire having sufficient stiffness to straighten and maintain the lead in the collapsed state, is inserted through the inner lumen of the control module into the lead to collapse the lead).
Regarding claim 45, Reddy shows the actuator is configured to release the elements from the contracted configuration once advanced into the left atrial appendage such that the connectors bias the elements back towards the expanded configuration to secure the elements within the left atrial appendage (Figs. 4-6, paras. 0034, 0039, the lead is straighter, or more linear, in the collapsed state than in the expanded state according to some embodiments. Various collapsed state shapes are contemplated, including helical shapes having a smaller transverse profile than in the expanded state. The lead transitions from the collapsed state to the expanded state shown in FIGS. 5 and 6 to contact the vessel wall. The lead provides means for anchoring or fixating the TIMD in the blood vessel. In particular, the maximum outer dimension of the lead, for example the transverse diameter defined by the helical shape of the lead, is selected such that the lead will mechanically engage the vessel wall).
Regarding claim 46, Van Tassel teaches a cover operatively coupled to the elements and slidably received within the lumen such that the cover is deployed from the lumen after deploying the elements, the cover expandable for isolating the left atrial appendage from the left atrium after advancing the elements into the left atrial appendage (paras. 0061-0062, To prevent thrombus from forming in the left atrial appendage or to prevent thrombosis formed therein from leaving and entering the blood stream which may cause a heart attack, a stroke or ischemia, a membrane is placed across the ostium of the atrial appendage. The membrane may be a porous membrane. Porous membranes may consist of a biocompatible polymer which is porous, having pore sizes ranging from 20-100 microns. The pores may also be larger or smaller in rare cases. The membrane may also be a porous metal or a metal mesh of fine fibers which permit ingrowth of cells and covering with endothelial cells. The membrane may be coated with anticoagulant, or elute the anticoagulant). This allows for that blood cannot flow into the left atrial appendage to form thrombus.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination in view of Van Tassel to provide the cover to beneficially prevent thrombosis while performing the method.
Regarding claim 47, Reddy further shows the one or more electrodes configured to contact a wall of the left atrium outside the left atrial appendage when the left atrial appendage is isolated by the cover (paras. 0025, 0040, the signal management component controls delivery of stimulating energy from the TIMD. The signal management component. The electrodes of the TIMD can then be used to transmit a pulse of stimulating energy through the vessel wall to surrounding tissue of the heart). Van Tassel teaches the cover, as provided in the modification above (paras. 0061-0062, To prevent thrombus from forming in the left atrial appendage or to prevent thrombosis formed therein from leaving and entering the blood stream which may cause a heart attack, a stroke or ischemia, a membrane is placed across the ostium of the atrial appendage. The membrane may be a porous membrane. Porous membranes may consist of a biocompatible polymer which is porous, having pore sizes ranging from 20-100 microns. The pores may also be larger or smaller in rare cases. The membrane may also be a porous metal or a metal mesh of fine fibers which permit ingrowth of cells and covering with endothelial cells. The membrane may be coated with anticoagulant, or elute the anticoagulant), which beneficially prevents blood flowing into the left atrial appendage to form thrombus.
Regarding claim 48, Reddy further shows a processor coupled to the one or more electrodes configured to: identify a cardiac condition of the heart warranting pacing; and deliver electrical pacing via at least one of the one or more electrodes until the cardiac condition is remedied (Figs. 2-3, paras. 0027, 0031, 0035, The control system is optionally an implanted cardiac stimulus device, such as a pacemaker and the communication component is adapted to provide bidirectional communication between the TIMD 10 and the control system. The electrodes can be substantially the same as known electrodes for pacing and/or defibrillation leads. The conductive core of the lead is placed in electrical communication with the components of the control module such that the signal management component of the module can send a stimulation signal to, or receive a sensing signal from, the electrodes through the conductive core of the lead).
Regarding claim 49, Reddy further shows the pacemaker device further comprises a plurality of electrodes coupled to a power source, the electrodes configured to deliver energy to ablate atrial tissue to electrically isolate the left atrial appendage from the rest of the left atrium (Section 0025, 0040, the signal management component controls delivery of stimulating energy from the TIMD. The signal management component. The electrodes of the TIMD can then be used to transmit a pulse of stimulating energy through the vessel wall to surrounding tissue of the heart).
Regarding claims 52 and 58, see the combined rejections to claims 27, 45, and 46, wherein the combination of Reddy and Van Tassel, as applied to the rejections of claims 27, 45, and 46 renders obvious claims 52 and 58.
Regarding claim 53, the combination of Reddy and Van Tassel, as applied to the rejection of claim 42, renders obvious claim 53.
Regarding claim 54, the combination of Reddy and Van Tassel, as applied to the rejection of claim 43, renders obvious claim 53.
Regarding claim 55, Reddy shows that the elements are disposed adjacent to one another in the expanded configuration (Figs. 4-6, wherein the elements are the fixation features along the length of the lead, as explained above, or alternatively are the electrode elements along the length of the lead, as explained above).
Regarding claim 56, the combination of Reddy and Van Tassel, as applied to the rejection of claim 44, renders obvious claim 56.
Regarding claim 57, the combination of Reddy and Van Tassel, as applied to the rejection of claim 45, renders obvious claim 57.
Regarding claim 58 the combination of Reddy and Van Tassel, as applied to the rejection of claim 46, renders obvious claim 58.
Regarding claim 59, the combination of Reddy and Van Tassel, as applied to the rejection of claim 47, renders obvious claim 59.
Regarding claim 60, the combination of Reddy and Van Tassel, as applied to the rejection of claim 48, renders obvious claim 60.


Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reddy and Van Tassel, in view of Duray et al (US 2020/0330770 A1, hereinafter “Duray”).
Regarding claims 50 and 51, the combined rejections to claims 46 and 47 in view of the combination of Reddy and Van Tassel renders obvious electrically isolating a left atrial appendage by means of a cover, and thereby confirming that the cover is in place to function as electrical isolation, to beneficially prevent thrombosis (as discussed in the modification above) before deploying the leadless pacemaker within the LAA such that the leadless pacemaker has contact with atrial tissue outside of the LAA. As shown by the combination of Reddy and Van Tassel above, Reddy shows that at least two electrodes are implanted outside the LAA that are spaced apart from one another (Figs. 4-6 showing that the electrodes are spaced so that they may be configured to be implanted apart from another). The combination lacks showing delivering overdrive pacing via the leadless pacemaker to help prevent and terminate AF episodes, and that a first electrode delivers overdrive pacing and the second of the electrodes senses in order to guide the overdrive pacing. Duray teaches that it is known in the art of stimulation of the left atrial appendage (para. 0014) to provide overdrive stimulation to prevent and terminate atrial arrhythmia (para. 0016), which also includes sensing to guide the overdrive pacing (para. 0017). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to explicitly include a known method of stimulation at the implant site of the combination, wherein the leadless implant of the combination is modified in view of Duray to provide overdrive pacing, to beneficially prevent and terminate AF episodes. Since Duray recognizes that implants in the LAA provide a benefit of overdrive pacing to treat AF, then the modification would have beneficially provided a known stimulation type and treatment for Reddy and Van Tassel’s combination. Since Duray also teaches that it is known to sense and guide the overdrive pacing, it would have been further obvious to have provided an electrode for the overdrive pacing and another electrode for the sensing, wherein positioning the electrodes to perform these functions would have only required routine experimentation in the art to achieve the desired effect of overdrive pacing to treat AF.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792